
	

113 HRES 566 IH: Condemning Dalit untouchability, the practice of birth-descent discrimination against Dalit people, which is widely practiced in India, Nepal, the Asian diaspora, and other South Asian nations, and calling on these countries to recognize the human rights of the Dalit people and end all forms of untouchability within their borders.
U.S. House of Representatives
2014-05-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		2d Session
		H. RES. 566
		IN THE HOUSE OF REPRESENTATIVES
		
			May 2, 2014
			Ms. Norton submitted the following resolution; which was referred to the Committee on Foreign Affairs
		
		RESOLUTION
		Condemning Dalit untouchability, the practice of birth-descent discrimination against Dalit people,
			 which is widely practiced in India, Nepal, the Asian diaspora, and other
			 South Asian nations, and calling on these countries to recognize the human
			 rights of the Dalit people and end all forms of untouchability within
			 their borders.
	
	
		Whereas untouchability, recognized as discrimination and social stratification based on a
			 combination of heredity and work, is a form of discrimination and
			 exclusion against Dalit people founded on ill-conceived notions of Dalit
			 impurity, Dalit pollution, and Dalit inequality;
		Whereas Dalit untouchability continues to be widespread and persistent in India, Nepal, and
			 throughout South Asia and in the Asian diaspora in nations such as
			 Nigeria, Senegal, Mauritania, Yemen, and Japan, affecting an estimated
			 260,000,000 people worldwide, with the highest number of victims found in
			 South Asia;
		Whereas discrimination against the Dalits, or “untouchables”, has existed for more than 2,000 years
			 in India alone and has included educational discrimination, economic
			 disenfranchisement, discrimination in medical care, and increased
			 vulnerability to poverty, hunger, violence, rape, and humiliation;
		Whereas the status of untouchability significantly increases a Dalit’s vulnerability to debt
			 bondage, forced labor, child labor, domestic servitude, commercial sexual
			 exploitation, and all forms of human trafficking and modern-day labor
			 enslavements;
		Whereas according to Human Rights Watch and India’s official National Family Health Survey, Dalits
			 are among the poorest of the poor, living on less than $1.25 per day, most
			 of India’s bonded laborers are Dalits, and half of India’s Dalit children
			 are undernourished, 21 percent are severely underweight, and 12 percent
			 die before their 5th birthday;
		Whereas a crime is committed against a Dalit every 18 minutes in India;
		Whereas untouchability and birth-descent discrimination in all its forms are prohibited by
			 international human rights law as proclaimed by the Universal Declaration
			 of Human Rights, by the International Covenant on Civil and Political
			 Rights, International Covenant on Economic, Social and Cultural Rights,
			 the International Convention on the Elimination of All Forms of Racial
			 Discrimination, the Convention on the Elimination of All Forms of
			 Discrimination Against Women, the Convention on the Rights of the Child,
			 and the International Labor Organization Convention No. 111;
		Whereas Dr. B.R. Ambedkar, born on April 14, 1891, was a freedom fighter and advocate for ending
			 the practice of untouchability;
		Whereas Dr. Ambedkar was the father and architect of the Constitution of India and Article 17
			 abolishes untouchability and its practice in any form;
		Whereas under the International Convention on the Elimination of All Forms of Racial
			 Discrimination, to which Nepal has been a state party since 1971, the
			 government is obligated to prohibit discrimination based on descent, which
			 includes untouchability, as a form of racial discrimination;
		Whereas in March 2010, the House of Lords in the United Kingdom passed the Equality Bill empowering
			 the government to treat birth descent discrimination as an aspect of race;
		Whereas the European Union Parliament resolution on caste-based discrimination of 2013 condemns the
			 practice of untouchability and the continuing human rights violations
			 committed against people suffering from social hierarchies and birth-based
			 discrimination;
		Whereas at the Dalit-Minority International Conference on December 27, 2006, India’s Prime Minister
			 Dr. Manmohan Singh became the first leader of his country to compare the
			 condition of Dalits with that of Black South Africans under apartheid,
			 stating Even after 60 years of constitutional and legal protection and support, there is still social
			 discrimination against Dalits in many parts of our country. … Dalits have
			 faced a unique discrimination in our society that is fundamentally
			 different from the problems of minority groups in general. The only
			 parallel to the practice of untouchability was apartheid in South Africa;
		Whereas Human Rights Watch and the Center for Human Rights and Global Justice at the New York
			 University School of Law released a report in February 2007 describes the
			 discrimination against Dalits or “untouchables” as a hidden apartheid;
		Whereas despite the numerous laws enacted for the protection and betterment of the Dalits, Dalits
			 are still considered outcasts in South Asian society and in the Asian
			 diaspora and are treated as such; and
		Whereas the National Commission on Scheduled Castes and Scheduled Tribes in India has declared that
			 many of the reported cases of atrocities against Dalits end in acquittals:
			 Now, therefore, be it
	
		That the House of Representatives—
			(1)condemns the practice of untouchability and the discriminatory treatment of the Dalits in South
			 Asia and the Asian diaspora;
			(2)calls on the Governments of India, Nepal, the Asian diaspora, and other South Asian nations to end
			 all forms of untouchability and discrimination of the Dalit people, and to
			 ensure respect for internationally recognized human rights for these
			 minority groups within their nations; and
			(3)demands that the international community put pressure on the governments of nations that still
			 practice Dalit untouchability to take every necessary measure to end this
			 horrific practice and to protect the fundamental rights of all Dalits
			 within their borders.
			
